Citation Nr: 0624275	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for postoperative residuals, left nephrectomy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome, left knee, with 
degenerative changes.   

3.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome, right knee, with 
degenerative changes.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, left index finger fracture.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, fracture, left femur. 

6.  Entitlement to a higher initial evaluation for residuals, 
fracture, right tibia and fibula, status post open reduction 
and internal fixation, evaluated as 10 percent disabling from 
December 1, 2003, and 20 percent disabling from August 21, 
2004.

7.  Entitlement to an initial compensable evaluation for 
residuals, left ankle fracture.

8.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

9.  Entitlement to an initial compensable evaluation for 
seasonal allergic rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
November 2003.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a written statement received in August 2004, the veteran 
requested a hearing at the RO before a Hearing Officer.  In 
April 2005, however, he agreed to participate in an informal 
conference in lieu of the requested hearing.  A report of the 
conference is now of record.

The Board REMANDS the claims of entitlement to higher initial 
evaluations for patellofemoral pain syndrome, left and right 
knees, with degenerative changes, residuals, fractures, left 
femur, right tibia and fibula, status post open reduction and 
internal fixation, and left ankle, and bilateral pes planus 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDING OF FACT

On April 13, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his appeal with regard to the 
claims of entitlement to higher initial evaluations for 
postoperative residuals, left nephrectomy, residuals, left 
index finger fracture, and seasonal allergic rhinitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal with 
regard to the claim of entitlement to an initial evaluation 
in excess of 30 percent for postoperative residuals, left 
nephrectomy, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for withdrawal of a substantive appeal with 
regard to the claim of entitlement to an initial evaluation 
in excess of 10 percent for residuals, left index finger 
fracture, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

3.  The criteria for withdrawal of a substantive appeal with 
regard to the claim of entitlement to an initial compensable 
evaluation for seasonal allergic rhinitis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (2005), the Board may dismiss any 
appeal that fails to allege a specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  

According to a written statement received at the RO on April 
13, 2005, the veteran withdrew his appeal with regard to the 
claims of entitlement to higher initial evaluations for 
postoperative residuals, left nephrectomy, residuals, left 
index finger fracture, and seasonal allergic rhinitis.  Thus, 
pertaining to those claims, there remain no allegations of 
errors of fact or law for the Board's appellate consideration 
and the Board does not have jurisdiction to review those 
claims.


ORDER

The appeal on the claim of entitlement to an initial 
evaluation in excess of 30 percent for postoperative 
residuals, left nephrectomy, is dismissed.

The appeal on the claim of entitlement to an initial 
evaluation in excess of 10 percent for residuals, left index 
finger fracture, is dismissed.  

The appeal on the claim of entitlement to an initial 
compensable evaluation for seasonal allergic rhinitis is 
dismissed.


REMAND

The veteran also claims entitlement to higher initial 
evaluations for patellofemoral pain syndrome, left knee, with 
degenerative changes, patellofemoral pain syndrome, right 
knee, with degenerative changes, residuals, fracture, left 
femur, residuals, fracture, right tibia and fibula, status 
post open reduction and internal fixation, residuals, left 
ankle fracture, and bilateral pes planus.  Additional action 
is necessary before the Board can decide these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the notification and assistance provisions of 
the VCAA; therefore, any decision to proceed in adjudicating 
the claims being remanded would prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

With regard to VA's duty to notify, the Court has indicated 
that VCAA notice must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
119-20 (2004), the Court also indicated that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims for service connection by letter dated October 2003, 
before initially granting those claims in a rating decision 
dated December 2003.  This notice does not comply with the 
requirements of the law as found by the Court in 
Dingess/Hartman.  The veteran then appealed the initial 
disability evaluations assigned the grants of service 
connection.  The veteran's appeal thus ensues not from the 
original service connection claims, but from a notice of 
disagreement, which raised new claims for higher initial 
evaluations.  The RO has not since sent the veteran VCAA 
notice pertaining to these newly raised claims.  To ensure 
the veteran's due process rights, such action should be taken 
on remand.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
orthopedic examination is necessary.  The RO afforded the 
veteran joint examinations during the course of this appeal, 
but the reports of these examinations are inadequate to 
decide the veteran's claims for higher initial evaluations 
for residuals, fracture, left femur, residuals, fracture, 
right tibia and fibula, status post open reduction and 
internal fixation, and residuals, fracture, left ankle.  
These reports do not include all of the findings necessary to 
rate these disabilities under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5255, 5262 and 5271 (2005).  

This case is REMANDED for the following action:

1.  Provide the veteran VCAA notice on 
his claims for higher initial evaluations 
for patellofemoral pain syndrome, left 
knee, with degenerative changes, 
patellofemoral pain syndrome, right knee, 
with degenerative changes, residuals, 
fracture, left femur, residuals, 
fracture, right tibia and fibula, status 
post open reduction and internal 
fixation, residuals, left ankle fracture, 
and bilateral pes planus.  Such notice 
must satisfy the requirements of the 
Court's holdings in Quartuccio, Pelegrini 
II and Dingess/Hartman. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination in support of his claims for 
higher initial evaluations for residuals, 
fracture, left femur, residuals, 
fracture, right tibia and fibula, status 
post open reduction and internal 
fixation, and residuals, left ankle 
fracture.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) Identify all symptomatology 
associated with the veteran's left 
femur, right tibia and fibula, and 
left ankle fractures;  

b) Specifically indicate whether the 
veteran has malunion of the femur 
and, if so, note whether it involves 
slight, moderate or marked knee or 
hip disability; 

c) Distinguish any knee disability 
that results from the femur fracture 
from that which is separately 
service connected as patellofemoral 
pain syndrome with degenerative 
changes; 

d) Specifically indicate whether the 
veteran has malunion or nonunion of 
the tibia and fibula and, if so, 
note whether it involves slight, 
moderate or marked knee or ankle 
disability; 

e) Distinguish any knee and ankle 
disability that results from the 
tibia and fibula fracture from that 
which is separately service 
connected as patellofemoral pain 
syndrome with degenerative changes 
and residuals of a left ankle 
fracture; 

f) Specifically indicate whether the 
veteran has marked or moderate 
limited motion of the ankle, or 
ankylosis of the ankle; 

g) Specifically indicate whether any 
of the veteran's service-connected 
orthopedic disabilities, alone, 
markedly interferes with the 
veteran's employability in all 
fields or employment; and 

h) Provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Thereafter, readjudicate the veteran's 
claims based on all of the evidence of 
record.  If any claim is denied, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, AMC should then 
return this case to the Board for further consideration.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


